Exhibit 10.6

ENTRADE INC.

2003 NONQUALIFIED STOCK OPTION PLAN

1. Purpose. The purpose of the Entrade Inc. 2003 Nonqualified Stock Option Plan
(the “Plan”) is to further the growth, development and financial success of
Entrade Inc. (the “Company”) and the subsidiaries of the Company by providing
additional incentives to employees of the Company and the Company’s
subsidiaries, which will enable them to participate directly in the growth of
the capital stock of the Company. The Company intends that the Plan will
facilitate securing, retaining and motivating employees of high caliber and
potential. To accomplish these purposes, the Plan provides a means whereby
employees of the Company or any subsidiary of the Company may receive stock
options (“Options”) to purchase the Company’s Common Stock, no part value (the
“Common Stock”).

2. Administration.

(a) Composition of the Committee. The Plan shall be administered by a committee
(the “Committee”), which shall be appointed by, and serve at the pleasure of,
the Company’s Board of Directors (the “Board”). From time to time the Board may
increase or decrease the size of the Committee, appoint additional members
thereof, remove members (with or without cause), appoint new members in
substitution therefore, fill vacancies or remove all members of the Committee
and thereafter directly administer the Plan. The initial members of the
Committee shall be the President of the Company and the members of the
Compensation Committee of the Board of Directors; provided that, in the absence
of any of them, the Chairman of the Company and/or the Vice Chairman of the
Company may act for either such officer.

(b) Authority of the Committee. The Committee shall have full and final
authority, in its sole discretion, to interpret the provisions of the Plan and
to decide all questions of fact arising in its application; to determine the
employees to whom Options shall be granted and the amount, size, exercise price
and other terms of each such grant; to determine the time when Options shall be
granted; and to make all other determinations necessary or advisable for the
administration of the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all optionees and all other holders
of Options granted under the Plan.

(c) Authority of the Board. Notwithstanding anything to the contrary set forth
in the Plan, all authority granted hereunder to the Committee may be exercised
at any time and from time to time by the Board at its election. All decisions,
determinations and interpretations of the Board shall be final and binding on
all optionees and all other holders of Options granted under the Plan.

3. Stock Subject to the Plan. Subject to Section 16 hereof, the shares that may
be issued under the Plan shall not exceed the aggregate of 3,000,000 shares of
Common Stock. Such shares may be authorized and unissued shares or shares issued
and subsequently reacquired by the Company. Except as otherwise provided herein,
any shares subject to an Option that for any reason expires or is terminated
unexercised as to such shares shall again be available under the Plan.



--------------------------------------------------------------------------------

4. Eligibility To Receive Options. Persons eligible to receive Options under the
Plan shall be limited to those employees of the Company or any subsidiary of the
Company.

5. Types of Options. Grants may be made at any time and from time to time by the
Committee in the form of Options to purchase shares of Common Stock. Options
granted hereunder shall be non-qualified stock options that are not intended to
qualify as incentive stock options within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”) or any amendment or
substitute thereto (“Nonqualified Stock Options”).

6. Option Agreements. Options for the purchase of Common Stock shall be
evidenced by written agreements in such form no inconsistent with the Plan as
the Committee shall approve from time to time. Options granted hereunder may be
evidenced by a single agreement or by multiple agreements, as determined by the
Committee in its sole discretion. Each option agreement shall contain in
substance the following terms and conditions:

(a) Type of Option. Each option agreement shall identify the Options represented
thereby as Nonqualified Stock Options.

(b) Option Price. Each option agreement shall set forth the purchase price of
the Common Stock purchasable upon the exercise of the Option evidenced thereby.

(c) Exercise Term. Each option agreement shall state the period or periods of
time within which the Option may be exercised, in whole or in part, as
determined by the Committee (including the date or dates upon which the Option
or any portion thereof shall first becomes exercisable), provided that no Option
shall be exercisable after ten years from the date of grant thereof. The
Committee shall have the power to permit an acceleration of previously
established exercise terms, subject to the requirements set forth herein, upon
such circumstances and subject to such terms and conditions as the Committee
deems appropriate.

7. Date of Grant. The date on which an Option shall be deemed to have been
granted under the Plan shall be the date of the Committee’s authorization of the
Option or such later date as may be determined by the Committee at the time the
Option is authorized.

8. Exercise and Payment for Shares. Options may be exercised in whole or in
part, from time to time, by giving written notice of exercise to the Secretary
of the Company, specifying the number of shares to be purchased. The purchase
price of the shares with respect to which an Option is exercised shall be
payable in full with the notice of exercise in cash, Common Stock at fair market
value, or a combination thereof, as the Committee may determine from time to
time and subject to such terms and conditions as may be prescribed by the
Committee for such purpose. The Committee may also, in its discretion and
subject to prior notification to the Company by an optionee, permit an optionee
to enter into an agreement with the Company’s transfer agent or a brokerage firm
of national standing whereby the optionee will simultaneously exercise the
Option and sell the shares acquired thereby through the Company’s transfer agent
or such brokerage firm and either the Company’s transfer agent or the brokerage
firm executing the sale will remit to the Company from the proceeds of sale the
exercise price of the shares as to which the Option has been exercised.

 

2



--------------------------------------------------------------------------------

9. Rights upon Termination of Employment. In the event that an optionee ceases
to be an employee of the Company or any subsidiary of the Company for any reason
other than death, retirement, as hereinafter defined, or disability (within the
meaning of Section 22(e)(3) of the Code or any substitute therefore), the
optionee shall have the right to exercise the Option during its term within a
period of three months after such termination to the extent that the Option was
exercisable at the time of termination, or within such other period, and subject
to such terms and conditions, as may be specified by the Committee. In the event
that an optionee dies, retires or becomes disabled prior to the expiration of
his Option and without having fully exercised his Option, the optionee or his
successor shall have the right to exercise the Option during its term within a
period of one year after termination of employment due to death, retirement or
disability to the extent that the Option was exercisable at the time of
termination, or within such other period, and subject to such terms and
conditions, as may be specified by the Committee. As used in this Section 9,
“retirement” means a separation from service by reason of an optionee’s
retirement at or after his earliest permissible retirement date pursuant to an
in accordance with his employer’s established plan, policy or practice.

10. General Restrictions. Each Option granted under the Plan shall be subject to
the requirement that, if at any time the Committee shall determine that (i) the
listing, registration or qualification of the shares of Common Stock subject or
related thereto upon any securities exchange or under any state or federal law,
or (ii) the consent or approval of any government regulatory body, or (iii) the
satisfaction of any tax payment or withholding obligation, or (iv) an agreement
by the recipient of an Option with respect to the disposition of shares of
Common Stock is necessary or desirable as a condition of or in connection with
the granting of such Option or the issuance or purchase of shares of Common
Stock thereunder, such Option shall not be consummated in whole or in part
unless such listing, registration, qualification, consent, approval or agreement
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

11. Rights of a Shareholder. The recipient of any Option under the Plan, unless
otherwise provided by the Plan, shall have no rights as a shareholder unless and
until certificates for shares of Common Stock are issued and delivered to him.

12. Right to Terminate Employment. Nothing contained in the Plan or in any
option agreement entered into pursuant to the Plan shall confer upon an optionee
the right to continue in the employment of the Company or any subsidiary of the
Company or affect any right that the Company or any subsidiary of the Company
may have to terminate the employment of such optionee.

13. Withholding. Whenever the Company proposes or is required to issue or
transfer shares of Common Stock under the Plan, the Company shall have the right
to require the recipient to remit to the Company an amount sufficient to satisfy
any federal, state or local withholding tax requirements prior to the delivery
of any certificate or certificates for such shares. If and to the extent
authorized

 

3



--------------------------------------------------------------------------------

by the Committee, in its sole discretion, an optionee may make an election, by
means of a form of election to be prescribed by the Committee, to have shares of
Common Stock that are acquired upon exercise of an Option withheld by the
Company or to tender other shares of Common Stock or other securities of the
Company owned by the optionee to the Company at the time of exercise of an
Option to pay the amount of tax that would otherwise be required by law to be
withheld by the Company as a result of any exercise of an Option. Any such
election shall be irrevocable and shall be subject to termination by the
Committee, in its sole discretion, at any time. Any securities so withheld or
tendered will be valued by the Committee as of the date of exercise.

14. Non-Assignability. No Option under the Plan shall be assignable or
transferable by the recipient thereof except by will or by the laws of descent
and distribution or by such other means as the Committee may approve. During the
life of the recipient, such Option shall be exercisable only by such person or
by such person’s guardian or legal representative.

15. Non-Uniform Determinations. The Committee’s determinations under the Plan
(including without limitation determinations of the persons to receive Options,
the form, amount and timing of such grants, the terms and provisions of Options,
and the agreements evidencing same) need not be uniform and may be made
selectively among persons who receive, or are eligible to receive, grants of
Options under the Plan whether or not such persons are similarly situated.

16. Adjustments.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, as well as the price per share of Common Stock covered by each
such outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, all outstanding Options will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Committee. The Committee may, in the exercise of its discretion in such
instance, declare that any Option shall terminate as of a date fixed by the
Committee and give each Option holder the right to exercise his Option as to all
or any part of the shares of Common Stock covered by the Option, including
shares as to which the Option would not otherwise be exercisable.

 

4



--------------------------------------------------------------------------------

(c) Sale or Merger. In the event of a proposed sale of all or substantially all
of the assets of the Company, or the merger of the Company with or into another
corporation, the Committee, in the exercise of its sole discretion, may take
such action as it deems desirable, including, but not limited to: (i) causing an
Option to be assumed or an equivalent option to be substituted by the successor
corporation or a parent or subsidiary of such successor corporation,
(ii) providing that each Option holder shall have the right to exercise his
Option as to all of the shares of Common Stock covered by the Option, including
shares as to which the Option would not otherwise be exercisable, or
(iii) declaring that an Option shall terminate at a date fixed by the Committee
provided that the Option holder is given notice and opportunity to exercise the
then exercisable portion of his Option prior to such date.

17. Amendment. The Committee may terminate or amend the Plan at any time, with
respect to shares as to which Options have not been granted, subject to any
required shareholder approval or any shareholder approval that the Board may
deem to be advisable for any reason, such as for the purpose of obtaining or
retaining any statutory or regulatory benefits under tax, securities or other
laws or satisfying any applicable stock exchange listing requirements. The
Committee may be, without the consent of the holder of an Option, alter or
impair any Option previously granted under the Plan, except as specifically
authorized herein.

18. Reservation of Shares. The Company, during the term of the Plan, will at all
times reserve and keep available such number of shares as shall be sufficient to
satisfy the requirements of the Plan. Inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder, shall relieve the Company of any liability for the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained.

19. Effect on Other Plans. Participation in the Plan shall not affect an
employee’s eligibility to participate in any other benefit or incentive plan of
the Company or any subsidiary of the Company. Any Options granted pursuant to
the Plan shall not be used in determining the benefits provided under any other
plan of the Company or any subsidiary of the Company unless specifically
provided.

20. Duration of the Plan. The Plan shall remain in effect until all Options
granted under the Plan have been satisfied by the issuance of shares or have
been cancelled unexercised, but not Option shall be granted more than ten years
after the date the Plan is adopted by the Company.

21. Forfeiture. Notwithstanding anything to the contrary in the Plan, if the
Committee finds, by a majority vote, after full consideration of the facts
presented on behalf of both the Company and any optionee, that the optionee has
been engaged in fraud, embezzlement, theft or commission of a felony in the
course of his employment or retention by the Company or any subsidiary of the
Company or that the optionee has willfully disclosed confidential information of
the Company or any subsidiary of the Company and

 

5



--------------------------------------------------------------------------------

that such disclosure materially damaged the Company or any subsidiary of the
Company, the optionee shall forfeit all unexercised Options and all exercised
Options under which the Company has not yet delivered the certificates. The
decision of the Committee in interpreting and applying the provisions of this
Section 21 shall be final. No decision of the Committee, however, shall affect
the finality of the discharge or termination of such optionee by the Company or
any subsidiary of the Company in any manner.

22. No Prohibition on Corporate Action. No provision of the Plan shall be
construed to prevent the Company or any officer or director thereof from taking
any action deemed by the Company or such officer or director to be appropriate
or in the Company’s best interest, whether or not such action could have an
adverse effect on the Plan or any Options granted hereunder, and no optionee or
optionee’s estate, personal representative or beneficiary shall have any claim
against the Company or any officer or director thereof as a result of the taking
of such action.

23. Indemnification. With respect to the administration of the Plan, the Company
shall indemnify each present and future member of the Committee and the Board
against, and each member of the Committee and the Board shall be entitled
without further action on his part to indemnity from the Company for, all
expenses (including the amount of judgments and the amount of approved
settlements made with a view to the curtailment of costs of litigation, other
than amounts paid to the Company itself) reasonably incurred by him in
connection with or arising out of, any action, suit or proceeding in which he
may be involved by reason of his being or having been a member of the Committee
or the Board, whether or not he continues to be such member at the time of
incurring such expenses; provided, however, that such indemnity shall not
include any expenses incurred by any such member of the Committee or the Board
(i) in respect of matters as to which he shall be finally adjudged in any such
action, suit or proceeding to have been guilty of gross negligence or willful
misconduct in the performance of his duty as such member of the Committee or the
Board; or (ii) in respect of any matter in which any settlement is effected for
an amount in excess of the amount approved by the Company on the advice of its
legal counsel; and provided further that no right of indemnification under the
provisions set forth herein shall be available to or enforceable by any such
member of the Committee or the Board unless, within 60 days after institution of
any such action, suit or proceeding, he shall have offered the Company in
writing the opportunity to handle and defend same at its own expense. The
foregoing right of indemnification shall inure to the benefit of the heirs,
executors or administrators of each such member of the Committee or the Board
and shall be in addition to all other rights to which such member may be
entitled as a matter of law, contract or otherwise.

24. Miscellaneous Provisions.

(a) Compliance with Plan Provisions. No optionee or other person shall have any
right with respect to the Plan, the Common Stock reserved for issuance under the
Plan or in any Option until a written option agreement shall have been executed
by the Company and the optionee and all the terms, conditions and provisions of
the Plan and the Option applicable to such optionee (and each person claiming
under or through him) have been met.

 

6



--------------------------------------------------------------------------------

(b) Approval of Counsel. In the discretion of the Committee, no shares of Common
Stock, other securities or property of the Company or other forms of payment
shall be issued hereunder with respect to any Option unless counsel for the
Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign legal, securities exchange and
other applicable requirements.

(c) Effects of Acceptance of Option. By accepting any Option or other benefit
under the Plan, each optionee and each person claiming under or through him
shall be conclusively deemed to have indicated his acceptance and ratification
of, and consent to, any action taken under the Plan by the Company, the Board
and/or the Committee or its delegates.

(d) Construction. The masculine pronoun shall include the feminine and neuter,
and the singular shall include the plural, where the context so indicates.

 

7